DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/27/2021 have been fully considered but they are not persuasive.
Applicant argues that Culp does not disclose or even suggest, a controlling unit configured to distinguish between different cutting blade time of a cutting blade based on identifying a combination of connection or jumper to particular pins if the connection cable connecting the medical devices to the power pack.
However the examiner respectfully disagree. Indicated in the final rejection, Culp discloses Based on the retrieved data and manual control signals, the control console supplies energization signals to the handpiece so as to cause the appropriate actuation of the handpiece.
To further explain the relationship between the control signals and the pins recited in the claims, the combination of pins(conductors) shown in Fig. 10 and/or 11 of Culp in the handpiece are used to identify the type of handpiece based on the control signals issued or received by the pins. There is a direct correlation between the control signal and the pins energized. A basic cable used to provide energization signals to a handpiece and that serves as a conduit for control signals exchanged between the handpiece and the control console.
In the event a cable with no handpiece is attached to control console 36, a cable only icon 818 appears on the screen as represented by cable only image 820 FIG. 27 indicating that there is no relationship with the pins of the handpiece and the controller. 
If a foot switch assembly 46 is attached to control console 36, a foot switch icon 826 is presented.  If a light and water clip 45 is attached to the selected handpiece 32 or 33, and these ancillary components are compatible with the handpiece, microprocessor 518 will cause image 812 to include buttons 828 and 830 indicating the availability of these features. It should be recognized that microprocessor 518 will only cause button 828, the light option button, to be presented if the LIGHT SENSE signal from the handpiece interface 502 indicates that for the active handpiece the bulb 248 in light-and-water clip 45 is in the good state.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL KESSIE/
03/10/2021Primary Examiner, Art Unit 2836